DETAILED ACTION


1.	Claims 1-20 are pending in the application.


Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US Pat. 10,719,576. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to the same limitations recited in similar manner. For example, all the limitations of instant claim 1 are found in claim 1 of the ‘576 patent, with instant claim 1 being in broader form. Example mapping below:


US Pat. 10,719,576
Claim 1 – An interpolation unit configured in fixed-function hardware circuitry to, for a plurality of predetermined interpolation positions which surround a sampling position 5within an array of data points, determine a plurality of surrounding interpolated values which represent results of performing interpolation at the surrounding predetermined interpolation positions
Claim 1 - Interpolation logic configured to determine an interpolated value at a sampling position within an array of data points, the interpolation logic being 5configured to: determine surrounding interpolated values at predetermined interpolation positions within the array which surround the sampling position; and perform a linear interpolation on the plurality of surrounding interpolated values to determine an interpolated value at the sampling position.
2. The interpolation unit of claim 1, wherein the fixed-function hardware circuitry is 10configured to determine the plurality of surrounding interpolated values by performing weighted sums of a plurality of the data points using corresponding sets of predetermined weights, wherein the predetermined weights are set in the fixed-function hardware circuitry.
7. The interpolation logic of claim 6, wherein the interpolation logic is 5configured to determine the surrounding interpolated values by performing weighted sums of said plurality of the data points using the corresponding sets of predetermined weights to determine the plurality of surrounding interpolated values.


Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1 and 19-20 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zakrzewski (US Pub. 2004/0103132).
Zakrzewski was cited in the IDS filed 06/18/2020.

6.	As to claim 1, Zakrzewski discloses an interpolation unit configured in fixed-function hardware circuitry to (abstract and [0009]-[0010]), for a plurality of predetermined interpolation positions which surround a sampling position 5within an array of data points ([0009] predetermined number of points in said input data set are selected which are closest to said point of interest), determine a plurality of surrounding interpolated values which represent results of performing interpolation at the surrounding predetermined interpolation positions ([0024], an interpolation technique in 

7.	As to claims 19 and 20, the claims are rejected for similar reasons as claim 1 above.



Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zakrzewski in view of Naegle et al (hereafter Naegle)(US Pat. 6,989,843).
Naegle was cited in the IDS filed 06/18/2020

As to claim 2, Zakrzewski does not disclose wherein the fixed-function hardware circuitry is 10configured to determine the plurality of surrounding interpolated values by performing weighted sums of a plurality of the data points using corresponding sets of predetermined weights, wherein the predetermined weights are set in the fixed-function hardware circuitry.
	However, Naegle discloses wherein the fixed-function hardware circuitry is 10configured to determine the plurality of surrounding interpolated values by performing weighted sums of a plurality of the data points using corresponding sets of predetermined weights, wherein the predetermined weights are set in the fixed-function hardware circuitry (column 3, line 29-column 4, line 7, weighted sum of the corresponding sample values).

10.	Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the teachings of Zakrzewski by performing weighted sums, as in Naegle, for the benefit of performing sums of weighted sample attributes and/or sum of coefficients values (Naegle, abstract).





Allowable Subject Matter




Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


US Pat. 5,019,903 – related to methods of and apparatus for spatially interpolating between lines of a digital video signal to produce interpolated lines.

	US Pub. 2002/0050979 – related to a graphics system that comprises a rendering unit, a sample buffer and a sample-to-pixel calculation unit. The rendering unit receives graphics data specifying three triangle vertices, generates sample positions, and determines which samples reside inside the triangle. The rendering unit computes an axial rate of change of an ordinate based on the positions and ordinates of the vertices, and, for each sample residing inside the triangle, (a) multiplies the axial rate by a edge-relative sample displacement resulting in a first product, (b) interpolates a projection value for a projection point on a first edge of the triangle, and (c) adds the first product to the projection value resulting in a sample ordinate value. The sample buffer 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D YAARY whose telephone number is (571)270-1249.  The examiner can normally be reached on Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MICHAEL D. YAARY/Primary Examiner, Art Unit 2182